           Case 20-11785-CSS       Doc 234     Filed 07/28/20    Page 1 of 7



1                         IN THE UNITED STATES BANKRUPTCY COURT

2                             FOR THE DISTRICT OF DELAWARE

3
      In Re:                                      Case No. 20-11785 (CSS)
4
      Brooks Brothers Group, Inc., et al.,        Chapter 11 Proceedings
5
                                                  (Jointly Administered)
6              Debtors.                           Hearing Date: Proposed August 2, 2020
                                                  Hearing Time: Proposed 1:00 p.m. (ET)
7
                                                  [Relates to Docket Nos. 154, 204]
8

9     MARICOPA COUNTY TREASURER’S OBJECTION TO MOTION FOR ENTRY OF
     ORDERS (I) APPROVING (A) BIDDING PROCEDURES, (B) FORM AND MANNER
10   AND NOTICE OF SALE, AUCTION, AND SALE HEARING, AND (C) ASSUMPTION
       AND ASSIGNMENT PROCEDURES, (II) SCHEDULING AUCTION AND SALE
11    HEARING (III) APPROVING (A) SALE OF SUBSTANTIALLY ALL OF DEBTORS’
           ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
12   ENCUMBRANCES, AND (B) ASSUMPTION AND ASSIGNMENT OF EXECUTORY
     CONTRACTS AND UNEXPIRED LEASES, AND (IV) GRANTING RELATED RELIEF
13
            Maricopa County Treasurer (“MCT”), a secured tax lien creditor, by and through
14
     its undersigned counsel, hereby objects to the Motion For Entry Of Orders (I) Approving
15
     (A) Bidding Procedures, (B) Form And Manner And Notice Of Sale, Auction, And Sale
16
     Hearing, And (C) Assumption And Assignment Procedures, (II) Scheduling Auction and
17
     Sale Hearing, (III) Approving (A) Sale Of Substantially All Of Debtors’ Assets Free And
18
     Clear Of Liens, Claims, Interests, And Encumbrances, And (B) Assumption And
19
     Assignment Of Executory Contracts And Unexpired Leases, And (IV) Granting Related
20
     Relief (DE 154) (the “Sale Motion”). MCT objects to the Sale Motion and any Asset
21
     Purchase Agreement to the extent that the 2020 personal property taxes are not being
22
     paid in full first from the sale proceeds upon closing of any sale/transfer of the property,
23
     and to the extent that the tax liens are not being retained on the property until the tax and
24
           Case 20-11785-CSS         Doc 234   Filed 07/28/20    Page 2 of 7



1    any interest is paid in full.

2                                          MCT’s Claims

3           On July 27, 2020, MCT filed its Proof of Claim (the “MCT Claim”) in the amount of

4    $4,755.86 representing estimated 2020 property taxes on Debtors’ personal property

5    located in Maricopa County, Arizona. Interest accrues, or will accrue, at the statutory rate

6    of 16% per year simple, if not timely paid, until paid in full. See 11 U.S.C. § 511 and

7    Arizona Revised Statutes (‘A.R.S.”) § 42-18053. The 2020 personal property taxes are

8    liens upon the property. In addition, the 2020 taxes are a personal liability of the Debtors

9    and are also a personal liability of the Debtors, and the Debtors’ successors and assigns.

10   A.R.S. §§ 42-17153(B) and 42-19117(A).

11               Objections to the Sale Motion and Asset Purchase Agreement

12          MCT objects to the Sale Motion to the extent that it seeks to sell, transfer or remove

13   any of the personal property located in Maricopa County without (i) payment of the 2020

14   taxes, and any accrued interest, first from the sale proceeds through escrow immediately

15   upon closing of the sale, and (ii) retention of the 2020 tax liens until the 2020 taxes are

16   paid in full. MCT contends that the Debtors cannot sell/transfer the personal property

17   subject to 11 U.S.C. § 363(f) unless the 2020 taxes are paid in full from the sale proceeds

18   from escrow immediately upon closing of the sale.

19          1. Applicable Nonbankruptcy Law Does Not Permit the Sale Free and Clear

20          MCT contends that 11 U.S.C. § 363(f)(1) does not apply to the taxes owed to

21   Maricopa County. Applicable nonbankruptcy law does not permit the sale of such property

22   free and clear of the tax debt. “The tax that is levied against personal property is a lien

23   against the property and is prior and superior to any other liens of every kind and

24
                                                    2
             Case 20-11785-CSS         Doc 234   Filed 07/28/20   Page 3 of 7



1    description regardless of when another lien attached.” A.R.S. § 42-19106.1 Further,

2    Arizona law provides that “If the tax has not been paid on property sold at judicial sale, or

3    sold by an executor, administrator, guardian or trustee, the person making the sale shall

4    pay the taxes, penalties and costs from the proceeds of the sale.” A.R.S. § 42-18059.

5    Finally, Arizona law provides that “It is unlawful for the owner, a lienholder, a conditional

6    vendor or any other person to knowingly sell or transfer personal property or remove it

7    from its location until the taxes on the property are paid.” A.R.S. § 42-19107. A person

8    who violates this section is guilty of a Class 1 Misdemeanor. A.R.S. § 42-19107(B).

9    Therefore, applicable nonbankruptcy law clearly does not permit the sale of the personal

10   property free and clear of the personal property tax lien/debt.

11            2. MCT Does Not Consent to the Sale

12            Section 363(f)(2) does not apply because Maricopa County does not consent to

13   the sale unless the 2020 taxes are paid in full from the sale proceeds immediately upon

14   closing of the sale/transfer of the personal property.

15            3. MCT’s Interest is Not Only a Lien Against the Property

16            Section 363(f)(3) does not apply as the 2020 personal property taxes are not only

17   a lien on the personal property, but also a personal liability of the property owner. “A tax

18   that is levied against personal property of a person who owns real property of a value of

19   less than two hundred dollars in the county is a personal liability of the property owner, in

20   addition to being a lien against the property.” A.R.S. § 42-17153(B). Further, “The tax on

21   personal property is a debt against the owner to whom the property is assessed and

22   against the owner’s successors and assigns.” A.R.S. § 42-19117(A).

23

24   1
         See also A.R.S. § 42-17153.
                                                     3
           Case 20-11785-CSS      Doc 234     Filed 07/28/20     Page 4 of 7



1          The MCT Interest is Not in Bona Fide Dispute

2          Section 363(f)(4) does not apply as the 2020 personal property tax is not in bona

3    fide dispute. The value of the personal property was based on the 2020 business personal

4    property statements filed by the Debtor with the Maricopa County Assessor. The Debtors

5    also filed a motion for authorization to pay certain prepetition taxes, which includes the

6    taxes owed to Maricopa County. (DE 8). The interim order on the motion to pay certain

7    prepetition taxes was entered on July 10, 2020 (DE 113). Based on the foregoing, MCT

8    does not believe the 2020 taxes are in bona fide dispute.

9          4. MCT Cannot Be Compelled to Accept a Money Satisfaction of Its Interest

10         Section 363(f)(5) does not apply because the personal property tax is not only a

11   lien on the property, but also a personal liability of the owners, owner’s successors and

12   assigns. Under nonbankruptcy law, in the event that the Treasurer or Sheriff is unable to

13   find sufficient personal property to pay the tax and costs assessed to the owner, “and the

14   owner or the owner’s successors or assigns refuses or fails to pay the tax or to surrender

15   property sufficient for that purpose, the county treasurer shall bring an action in

16   court…against the owner and the owner’s successors and assigns, or any of them, for

17   collection of the tax and costs.” A.R.S. § 42-19117(C).

18         Even though a tax lien on the property may be subordinated to certain

19   administrative claims and/or other secured creditors pursuant to 11 U.S.C. § 724(b), any

20   unpaid tax debt is not discharged and remains a personal liability of the Debtor, the

21   Debtor’s successors, and the Debtor’s assigns.       Section 724(b) only affects MCT’s

22   personal property tax lien, it does not affect MCT’s right to pursue collection of non-

23   discharged tax debt. Any unpaid balance of the tax debt would not be discharged per 11

24   U.S.C. § 727(a)(1), which states “The court shall grant the debtor a discharge, unless the
                                                  4
            Case 20-11785-CSS      Doc 234     Filed 07/28/20   Page 5 of 7



1    debtor is not an individual.” In addition, case law holds that “regardless of whether there

2    is an in rem lien because the Debtor currently owns no property, there is nonetheless an

3    in personam      tax claim against this corporate Debtor. Because this Debtor is a

4    corporation, the debt will not be discharged.” In re Virginia Mansion Apartments, Inc., 102

5    B.R. 444, 446 (Bankr.W.D. Penn., 1989). Also, the court in In re Flintkote noted, “As a

6    corporation, Flintkote would not receive a discharge in a Chapter 7.” In re Flintkote, 486

7    B.R. 99 (Bankr.D.Del., 2012).

8            In this case, MCT contends that the 2020 tax debt would not be discharged in a

9    Chapter 7 case and MCT would be permited by Arizona law to pursue collection of the

10   taxes from the owner, the owner’s successors, and assigns if the taxes are not paid upon

11   sale and regardless of whether the lien on the property remained. For the foregoing

12   reasons, MCT contends that it cannot be compelled to accept less than a full money

13   satisfaction of the tax lien/debt and 363(f)(5) does not apply unless the 2020 taxes are

14   paid in full.

15           In the event the leases for the stores in Maricopa County are rejected and personal

16   property is abandoned, any tax liens of MCT would remain attached to the abandoned

17   property. Upon abandonment, MCT would be allowed by state law to pursue collection of

18   the full amount of taxes from the abandoned property itself or from any other non-debtor

19   party that may be liable for payment of the taxes, including the landlords.

20           WHEREFORE, MCT objects to the Sale Motion and the sale/transfer of the

21   property and respectfully asks the Court to either deny the sale or to require any Sale

22   Order to provide (i) that the 2020 taxes owed to MCT shall be paid in full, including any

23   accrued and accruing statutory interest, prior to payment of any other creditors, from the

24   sale proceeds through escrow immediately upon closing of any sale or transfer of the
                                                   5
            Case 20-11785-CSS      Doc 234     Filed 07/28/20    Page 6 of 7



1    property, and (ii) that the tax liens shall be retained on the property until the tax and any

2    interest is paid in full.

3            DATED: July 28, 2020.

4                                              ALLISTER ADEL
                                               MARICOPA COUNTY ATTORNEY
5
                                               /s/ Peter Muthig_____________________
6                                              PETER MUTHIG (AZ State Bar #018526)
                                               Deputy County Attorney
7                                              CIVIL SERVICES DIVISION
                                               225 W. Madison Street
8                                              Phoenix, Arizona 85003
                                               Telephone (602) 506-1923
9                                              Fax: (602) 506-4317
                                               Attorney for Maricopa County Treasurer
10

11                                 CERTIFICATE OF SERVICE

12           I, Peter Muthig, hereby certify that, on July 28, 2020, I caused a copy of the

13   foregoing Maricopa County Treasurer’s Objection to Motion For Entry Of Orders (I)

14   Approving (A) Bidding Procedures, (B) Form And Manner And Notice Of Sale, Auction,

15   And Sale Hearing, And (C) Assumption And Assignment Procedures, (II) Scheduling

16   Auction and Sale Hearing, (III) Approving (A) Sale Of Substantially All Of Debtors’ Assets

17   Free And Clear Of Liens, Claims, Interests, And Encumbrances, And (B) Assumption And

18   Assignment Of Executory Contracts And Unexpired Leases, And (IV) Granting Related

19   Relief to be served electronically upon all counsel of record via CM/ECF. In addition, on

20   July 28, 2020, copies of the foregoing Objection were served upon the following parties

21   in the manner indicated.

22

23

24
                                                    6
          Case 20-11785-CSS      Doc 234     Filed 07/28/20   Page 7 of 7



1    COPY of the foregoing e-mailed,
     this 28th day of July, 2020, to:
2
     Richard L. Schepacarter
3    Office of the United States Trustee
     U. S. Department of Justice
4    844 King Street, Suite 2207
     Lockbox #35
     Wilmington, DE 19801
5    Email: richard.schepacarter@usdoj.gov
6    Mark D. Collins
     Zachary I Shapiro
7    Sarah Silveira
     Brett Michael Haywood
     Christopher Michael De Lillo
8    Richards, Layton & Finger, P.A.
     One Rodney Square
9    920 North King Street
     Wilmington, DE 19801
10   Email: collins@RLF.com
     Email: shapiro@rlf.com
     Email: silveira@rlf.com
11   Email: haywood@rlf.com
     Email: delillo@rlf.com
12   Attorneys for Debtors

13   David J. Cohen
     Garrett Fail
14   Weil Gotshal & Manges LLP
     767 Fifth Avenue
     New York, NY 10153
15   Email: davidj.cohen@weil.com
     Email: garrett.fail@weil.com
16   Attorneys for Debtors

17                                      /s/ Peter Muthig________________
                                        Peter Muthig (AZ Bar No. 018526)
18

19

20

21

22

23

24
                                                 7
